Title: To George Washington from Anthony Walton White, 9 October 1781
From: White, Anthony Walton
To: Washington, George


                  
                     Sir,
                     Ruffens Ferry Octor 9th 1781
                  
                  Agreeable to your orders I shall march the Men of my Regt to Richmond.  I can only in a General Manner give your Excellency a State of my Regt the particular Situation of which, I must beg leave to refer you to Doctor Rose for, who will do himself the honor of waiting on you the day after tomorrow.  The Regt Consist at present of two hundred Men & had before I delivered to the Army one hundred Horses, a sufficient number to mount the whole of my men.  I have now only one hundred Men Mounted; & very badly equipt; near half the Saddles they have are borrowed with a promise from the Governor that they should be returnd after the Siege of York; they are very bad & will not last longer than that Period; they have good Stable Jackets & Shirts but have Neither Breeches, Boots, Cloaks, nor Blankets; good Swords  Pistols & Some Caps, all the Cloathing & arms the Men with  at present posses’d of & for the want of Cloaks or Blankets many of them are very Sick; as to the other hundred they are dispersed in Hospitals entirely naked.  This Sir, has been for a Considerable time & is still the Situation of my Regt & I have no reason to believe it will be in a better from any expectations I have from this State.  A Promise was made most of my men by order of Genl Green, some months ago, that they should be mounted, Cloathed & their Bounties paid before the 1st of last month, which Induced many of them to Inlist for the war, they were sent to this State to have the Promise preformed, but I am sorry to say but a small part has been Comply’d with, which makes the Men very uneasy.  The distress’d Situation of my Officers, the Want of Baggage Waggons, & many other matters Doctor Rose will be particular in describing to your Excellency; his Superior abilities, great attachment to the Service, & anxiety for the Regt Points him out, as a proper Person to leave in this State to get the Men Cloathed & equipt I shall be obliged to leave behind, from his bad State of health I have prevailed on him to stay & execute this Business, I shall therefore be glad he may be honord with your Excellencys Instructions, & Commands.  I have the honor to be with much  Res your Excellency’s Most obedt Hble
                  
                     Anth: W: White
                  
               